FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


INSTITUTE OF CETACEAN RESEARCH ,          No. 12-35266
a Japanese research foundation;
KYODO SENPAKU KAISHA , LTD ., a              D.C. No.
Japanese corporation; TOMOYUKI            2:11-cv-02043-
OGAWA , an individual; TOSHIYUKI               RAJ
MIURA , an individual,
                Plaintiffs-Appellants,
                                             ORDER
                  v.

SEA SHEPHERD CONSERVATION
SOCIETY , an Oregon nonprofit
corporation; PAUL WATSON , an
individual,
              Defendants-Appellees.


      Appeal from the United States District Court
        for the Western District of Washington
      Richard A. Jones, District Judge, Presiding

                Argued and Submitted
         October 9, 2012—Seattle, Washington

                Filed December 17, 2012
2    INST . OF CETACEAN RESEARCH V . SEA SHEPHERD

Before: Alex Kozinski, Chief Judge, A. Wallace Tashima,
         and Milan D. Smith, Jr., Circuit Judges.

                            Order


                          ORDER

    Defendants Sea Shepherd Conservation Society and Paul
Watson, and any party acting in concert with them
(collectively “defendants”), are enjoined from physically
attacking any vessel engaged by Plaintiffs the Institute of
Cetacean Research, Kyodo Senpaku Kaisha, Ltd., Tomoyuki
Ogawa or Toshiyuki Miura in the Southern Ocean or any
person on any such vessel (collectively “plaintiffs”), or from
navigating in a manner that is likely to endanger the safe
navigation of any such vessel. In no event shall defendants
approach plaintiffs any closer than 500 yards when
defendants are navigating on the open sea. This injunction
pending appeal is issued pursuant to Fed. R. App. P. 8 and
Fed. R. Civ. P. 62(g), and shall remain in place until we issue
an opinion on the merits of this appeal.